DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 01/18/22 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation "the light reflected" in line 7; “the intensity of the Raman shift” in line 8; “the amount of absorbance” in line 10; and “the curve” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 4, the limitation “the one or more wavenumbers for measuring Raman shift are selected from the numbers in Table 1” is not clear, what does applicant mean “table 1”? Clarification is required.
Claim 5, the limitation “the one or more wavenumbers for measuring absorbance are selected from the numbers in Table 2” is not clear, what does applicant mean “table 2”? Clarification is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a method for identification of nucleotide content in a portion of a polynucleotide by using mental processing and thus an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The steps of allowing the light to interact with the portion of the polynucleotide; detecting the light reflected by the portion of the polynucleotide; determining the intensity of the Raman shift of the reflected light from about 200 to about 1500 cm-1; determining the amount of absorbance from about 600 to about 1800 cm-1; measuring the intensity of Raman shift at one or more wavenumbers between 1 and calculating an area under the curve for each measured wavenumber; determining the relative content of adenine, thymine, cytosine, and guanine in the portion based on the relative intensity of the one or more wavenumbers; thereby identifying the nucleotide content in the portion of the polynucleotide, recited in claims 1-10, describe the concept of performing mental processing by software or by concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which corresponds to concepts identified as abstract ideas (e.g., allowing, detecting, determining, measuring calculating, determining, and identifying step [data processing and not significantly more than the abstract idea. See Benson, FairWamina, and Elec. Power Grp.]). These steps of allowing, detecting, determining, measuring calculating, determining, and identifying, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor or computer”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “by a processor or computer” language, the claim encompasses the user manually calculating or determining and identifying the nucleotide content in the portion of the polynucleotide. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Therefore, the claims are directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a whole do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “light source”, "wavelength", “molecular diagnostics”, “Raman excitation laser", “calibration curves”, “central processing unit”, and “digital computer system” recited at a high (data processing and not significantly more than the abstract idea. See Benson, FairWamina, and Elec. Power Grp.).
Claims 2-10, which are dependent on the rejection claim 1, and includes all the limitations of claim 1. Therefore, claims 2-10 recite the same abstract idea as claim 1. The claim recites the additional limitations that amounts to extending the abstract idea and do not add any meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. When considered both individually and as a whole do not amount to significantly more than the abstract idea.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 101 rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails discloses or render obvious a method for identification of nucleotide content in a portion of a polynucleotide comprising all the specific elements with the specific combination including a Raman and FTIR spectroscopy for determining the intensity of the Raman shift of the reflected light from about 200 to about 1500 cm-1; determining the amount of absorbance from about 600 to about 1800 cm-1; measuring the intensity of Raman shift at one or more wavenumbers between 200 and 1500 cm-1 and calculating an area under the curve for each measured wavenumber; determining the relative content of adenine, thymine, cytosine, and guanine in the portion based on the relative intensity of the one or more wavenumbers; thereby identifying the nucleotide content in the portion of the polynucleotide in set forth of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) The Trustees of Columbua University In The City of New York (WO2017/176679) discloses nucleoside polyphosphate analogues each of which comprises a tag comprising a plurality of Raman-scattering moieties; compounds comprising said nucleoside polyphosphate analogs.
2) Koo (US 2007/0247620) discloses a device having at least one laser, a sample stage and a detector, wherein the sample stage is moveable and has as SERS active material is disclosed. In another embodiment of the invention, the device has at least one laser, a scanning mirror, a sample stage having a SERS active material and a detector, wherein the scanning mirror is adapted to steer a laser beam across a surface of the sample stage.
3) Wolber (US Patent No. 6,284,465) discloses apparatus, systems and method for locating nucleic acids in an array on a substrate have self-locating nucleic acid features. The nucleic acid features produce nucleotide-dependent location signals or optically detectable contrast between nucleotide-bound regions and non-nucleotide-bound regions of the substrate when scanned by an optical scanner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 27, 2022


						/SANG H NGUYEN/                                                                         Primary Examiner, Art Unit 2886